Citation Nr: 0611792	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1971 to March 
1974.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In February 2006, the veteran testified in support of his 
claims at a video conference hearing held before the Board. 

Below, the Board REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran seeks service connection for hypertension and a 
higher initial evaluation for PTSD.  He asserts that his 
hypertension primarily developed secondary to his service-
connected type II diabetes, but also secondary to his 
service-connected PTSD.  Alternatively, he asserts that these 
service-connected disabilities play a role in the severity of 
his hypertension.  Additional action is necessary to decide 
the veteran's claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
his or her claim.  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate assistance with regard to his claims.  
Accordingly, any decision to proceed in adjudicating these 
claims would prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.  

The RO afforded the veteran VA examinations during the course 
of this appeal, but according to the veteran's 
representative, the reports of these examinations are 
inadequate for deciding the claim for service connection for 
hypertension.  The representative points out that, although 
the reports include two opinions ruling out a relationship 
between the veteran's hypertension and his service-connected 
diabetes, such opinions are not based on an accurate history 
or a review of the claims file.  Rather, these unfavorable 
opinions are based solely on the veteran's report that he was 
diagnosed with both disabilities at the same time and do not 
take into account that the veteran began experiencing 
diabetes-related symptomatology, including numbness in his 
extremities, many years prior to his diabetes diagnosis.  In 
addition, the representative notes that these opinions 
conflict with the opinion the veteran has submitted, that of 
a private nurse practitioner indicating that the veteran's 
hypertension is caused by his diabetic condition.  

In light of the veteran's argument in this regard, the Board 
believes further medical inquiry is necessary.  The purpose 
of such inquiry is to determine the following : 
(1) whether, based on all the evidence of record, including 
all pertinent medical documents and the veteran's reported 
history, the veteran's hypertension is due to either his 
service-connected diabetes mellitus or PTSD or both; and (2) 
whether the veteran's service-connected diabetes mellitus 
and/or PTSD is aggravating his hypertension.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 
38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

Similarly, the report of the VA PTSD examination is 
inadequate for deciding the claim for a higher initial 
evaluation for PTSD.  Since that examination took place, a VA 
staff psychiatrist who has been treating the veteran 
submitted a written statement suggesting that the veteran's 
PTSD has worsened.  Therein, the psychiatrist succinctly 
indicates that the veteran's PTSD symptoms are severe and 
notes that the veteran recently quit his job to avoid being 
fired.  In light of this statement, another examination is 
necessary to determine whether the veteran's PTSD has 
worsened, causing severe or total industrial impairment.   

This appeal is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination by a 
cardiologist.  AMC should forward the 
claims file to the VA examiner for review 
of all pertinent documents therein, 
including all medical records and 
statements of the veteran regarding his 
medical history.  AMC should ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following the review, the examiner 
should:

(a) record in detail the 
veteran's diabetes history, 
including the existence and 
nature of any pre-diagnosis 
symptoms;  

(b) offer an opinion as to 
whether the veteran's 
hypertension is at least as 
likely as not related to any 
pre-diagnosis diabetic 
symptoms, including, if 
appropriate, numbness in the 
extremities, or his service-
connected PTSD; 

(c) if not, offer an opinion as to 
whether aggravation of the veteran's 
nonservice-connected hypertension is 
due to his service-connected 
diabetes mellitus and/or PTSD; and 

(d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  AMC should arrange for the veteran to 
be afforded a VA examination by a 
psychiatrist.  AMC should notify the 
veteran that any failure to report to 
such examination might have an adverse 
effect on his claim for a higher initial 
evaluation.  AMC should forward the 
claims file to the VA examiner for review 
of all pertinent documents therein.  AMC 
should ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following the review, the 
examiner should:

(1) record all current complaints 
and pertinent clinical findings 
associated with the veteran's 
service-connected PTSD; 

(2) offer an opinion as to whether 
the veteran's PTSD symptomatology 
causes severe or total social and/or 
industrial impairment; 

(3) if the veteran's PTSD is 
determined to be totally disabling, 
offer an opinion as to when the PTSD 
became so severe; and 

(4) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  AMC should then readjudicate the 
claims on appeal based on a consideration 
of all of the evidence of record.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, 
AMC should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran and his 
representative unless they receive further notice.  The 
veteran does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






